 In the Matter of ST. JOSEPH LEAD COMPANY AND LEAD BELT WATERCOMPANYandINTERNATIONAL UNION OF MINE, MILL & SMELTERWORKERS OF AMERICA, C. I. O.Case No. 14-R-191.DecidedMarch 11, 1946Mr. Wallace Cooper,of St. Louis, Mo., andMr. Parkhurst Sleeth,of Bonne Terre, Mo., for the Companies.Mr. Jesse R. Van Camp,of Flat River, Mo., for the Union.Mr. Elmer P. Freischlaq,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by International Union ofMine, Mill & Smelter Workers of America, C. I. 0., herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of St. Joseph Lead Com-pany, Bonne Terre, Missouri, herein called the Lead Company, andLead Belt Water Company, Bonne Terre, Missouri, herein called theWater Company, both herein collectively called the Companies, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Ryburn L. IIackler, Trial Examiner.Thehearing was held at St. Louis, Missouri, on January 11, 1946. TheCompanies and the Union appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.During the hearing, the Lead Company moved to dismiss the petitionwith respect to it on the ground that the employees involved areemployees of theWater Company, a separate corporation.TheWater Company also moved to dismiss on the ground that it was notengaged in interstate commerce.The motions were referred to theBoard.For reasons set forth in Section I, below, the motions aredenied.The Trial Examiner's rulings made at the hearing are free66 N. L.R. B., No. 74.560 ST. JOSEPH LEAD COMPANY AND LEAD BELT WATER COMPANY .561from prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESSt. Joseph Lead Company, a New York corporation with its prin-cipal operating office in Bonne Terre, Missouri, is engaged in themining, milling, and smelting of lead ore. Its mines and mills arelocated in St. Francois County, Missouri,and its smelteris locatedinHerculaneum, Missouri.The Company's total annualproductionis valued in excess of $1,000,000, of which approximately 95 percentrepresents shipments outside the State of Missouri.During 1945,the Company used material and equipment in its operations valuedin excess of $1,000,000, over 50 percent of which representedshipmentsfrom outside the State.Lead Belt Water Company, a Missouri corporation,was organizedin 1933. It has its office and principalplace of business at BonneTerre, Missouri.The Water Company is a wholly owned subsidiaryof the Lead Company. The record reveals, in this connection, thatthe President, the Treasurer, and the General Manager of both Com-panies are identical, and that the Lead Companyexercisescompletecontrol over the business and labor policies of the Water Company.The Water Company is engaged in the distributionand sale of waterin an area of St. Francois County encompassing five municipalities,an interprise formerly operated by the Lead Company itself.Withthe exception of a few private wells and cisterns, the Water Com-pany is the sole source of water for these municipalities.All thewater sold by the Water Company is secured from that pumped bythe Lead Company from its mines.' The Lead Company does notcharge the Water Company for the water, but the Water Companypays the Lead Company the cost of pumping the water supplied.During 1944, the Water Company's sales of water, all of which werewholly intrastate, totalled $65,292.41, of which $9,339.62 worth repre-sentedsalesto the Lead Company for use in connection with itsoperations.Among the other customers of the Water Company areemployees of the Lead Company and other residents and facilitiesin the five municipalities.During the same period the Water Com-pany purchased supplies totalling $3,585.44, 40 percent of whichcame from outside the State.1In order to continuemining,the Lead Companypumps from its mines 20,000,000gallonsof water aday, in addition to that usedby the Water Company.586572-46-37 562DEOISIONS OF NATIONAL LABOR RELATIONS BOARDIt is apparent from the foregoing that the operations of the WaterCompany are closely interrelated with those of the Lead Company,and that they form an integral and coordinated part of the LeadCompany's production effort.We are therefore of the opinion, andfind, under all the circumstances of the case, that the Lead Company,as well as the Water Company, is the employer of the employeesinvolved herein within the meaning of Section 2 (2) of the Act,and that both Companies are engaged in commerce within the mean-ing of the National Labor Relations Act.2H. THE ORGANIZATION INVOLVEDInternational Union of Mine, Mill & Smelter Workers of Americais a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.1ITiTHE QUESTION CONCERNING REPRESENTATIONThe Companies have refused to grant recognition to, the Unionas —the exclusive bargaining representative of certain of their em-ployees, until the Union has been certified by the Board in anappropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates, that the Union represents a substantial number ofep ployees in the unit hereinafter found appropriate.3We 't nc that a question affecting commerce has arisen concerningthe representation of employees of the Companies, within the mean-ing,of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNITIn accordance with the agreement of the parties at the hearing,we find that all employees of the 'Companies at the operations ofLead Belt Water Company, excluding office and clerical employees,the service man, the manager, the distribution foreman, and all orany other supervisory employees with authority to hire, promote,disc.arge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within theI>^ean*ing of Section 9 (b) of the Act.'1'8ee'afh"tter offt& A Aircraft,Inc, and The Firestone Tire & RubberCo,62 N L.It.B. 1275;Matterof Crucible Steel Company of America,and ets subsedsary,CrucibleFuel Company,45 N.L. It. B. 812.aThe Field Examiner reported that the Union submitted nine cards, eight of whichbore the names' of employees listed on the Company'spay roll.There are approxi-mately eight employees in the appropriate unit. ST. JOSEPH LEAD COMPANY AND LEAD BELT WATER COMPANY 563V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.The Union contends that four laborers who were laid off by theWater Company on or about November 15, 1945, have a reasonableexpectation of returning to work for the Water Company, or ofbeing hired by the Lead Company, and are therefore eligible to votein any election that may be directed herein. The Lead Companytakes no position with respect to these employees.The Water Com-pany, however, contends that, although it intends to give these menpreference in reemployment in the event there is any additional workto be done, such work is problematical. It urges, therefore, that thequestion of eligibility be determined by the state of facts existing atthe time an election is held.The work of the laborers consisted forthe most part of adding extensions to the water system, a project whichhad been in progress for several years. That work was apparently com-pleted on or about November 15, 1945, when these laborers were laidoff.On all the facts, it does not appear that these four laborers havea reasonable expectation of obtaining further employment with theWater Company in the reasonably near future.Accordingly, unlessthese employees are rehired or reinstated by the Water Companyprior to the date of the election, we shall hold them ineligible to vote 4DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with St. Joseph LeadCompany and Lead Belt Water Company, both of Bonne Terre,Missouri, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Fourteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III,'SeeMatterofE. I.duPont de Nemours & Company,52N. L. R. B.1335; cf.Matter of Archer-Daniels Midland Company,27 N. L. R. B. 1310. S64DECISIONS OF NATIONAL LABOR RELATIONS BOARDSections 10 and 11, of said Rules and Regulations, and to our deter-mination in Section V, above, among the employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by Inter-national Union of Mine, Mill & Smelter Workers of America, C. I. 0.,for the purposes of collective bargaining.